DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in The United Kingdom on 12/22/2015 and 06/12/2015. It is noted, however, that applicant has not filed a certified copy of these applications as required by 37 CFR 1.55. Examiner inadvertently stated in the previous Office action that all priority documents had been received in Application 15/570,635. Upon further review, only the PCT applications were provided in 15/570,635, and certified copies of the United Kingdom applications have not been furnished by the applicant.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13, 16-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “stiff” in claims 1, 12, and 17, as well as claims depending therefrom, is a relative term which renders the claim indefinite. The term “stiff” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication in the instant application what level of stiffness would meet this limitation. For examination purposes, any upper layer which is present on a resealable flap and functions in the same capacity as the “stiff” material in the claims will be considered to possess the requisite stiffness to meet the claim.
Claim 3 recites the limitation “a line of the hinge region” in line 2. A line of the hinge region is previously recited in claim 1. It is unclear whether “a line of the hinge region” in claim 3 is the same line or a different line from that in claim 1. For examination purposes, the claim has been construed as referring to the same line as claim 1 such that the limitation in question should read “the [[a]] line of the hinge region”.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glenton (GB 2534958) in view of Konicke (EP 2202176).
Glenton teaches a method of making a resealable flap (10), the method comprising: providing a base layer (32) having a first adhesive (31) disposed on its bottom surface; bonding a second layer (38) to the base layer with a second adhesive (36), wherein the second layer is absent at a hinge portion (34) of the resealable flap; forming a cut line (29) through both layers to form a flap portion (21), the cut line leaving the hinge region intact at a rear of the flap portion, wherein the cut continues in the base layer beyond the hinge portion and curves toward lateral sides of the flap device (See Figures; page 8, line 22 to page 10, line 33). 
Regarding the limitation “so as to inhibit unwanted tearing of the lower layer when the flap is opened,” Glenton does not expressly disclosed that the curves in the cut line serve such a function. However Figure 2 of Glenton clearly shows the cut line having outward curves in the same position and having the same shape as the curves in the instant invention. Since the cut curves are virtually identical in both placement and shape, it is reasonable to conclude that they would function in the same manner. By virtue of the curved shape alone, one of ordinary skill in the art would readily understand that the force being applied to open the flap would be redirected along the curve and thus avoid unwanted tearing toward a rear of the resealable flap.
In the method of Glenton, the second layer is absent in the hinge region (See Figures 3a and 3b). Glenton does not expressly disclose that the second layer is present in the hinge region and then removed as required in the instant claims.
It was known in the prior art to form materials in a hinge region of a resealable flap and then remove unwanted layers to improve hinge flexibility and function. Konicke teaches a method of making a resealable flap (18), the method comprising removing a portion of a base layer (28) to form a cross cut or slit (44) to form a hinge (See Figures; [0030]; [0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to remove a portion of the second layer of Glenton at the hinge portion. Glenton shows that the second layer is absent at the hinge portion but does not expressly disclose how such a hinge portion is formed. One of ordinary skill in the art could look to other prior art references to see how hinges are formed on resealable flaps. Since Konicke teaches that it was conventional to cross-cut or slit an existing layer to  remove such a layer and thereby form a flexible hinge, the use of such a technique in forming the hinge portion of the Glenton would have been obvious.
Regarding claim 2, Glenton teaches that the cut line (29) also forms a frame (26) around the flap portion (See Figure 2 and its description).
Regarding claim 3, the both Glenton (See Figure 2) and Konicke (See Fig. 3) show a frame formed by cut lines, wherein the cut lines extend beyond the hinge portion but do not extend as far as an edge of the flap.
Regarding claim 6, Glenton teaches a tab (25) defined by the cut line, the tab facilitating grasping and opening of the flap portion (See Figure 2 and its description).
Regarding claim 7, Glenton teaches that the base layer (32) has a thickness of about 50 μm and the second layer (38) has a thickness of 90-200 μm, and wherein the base layer and second layer may be formed by PET and/or PP (See page 10, lines 19-23).
Regarding the relative stiffnesses recited in claim 8, the combination of Glenton and Konicke teaches layers which are made from the same materials and have the same thicknesses as those of the instant invention. Since material type and thickness are the properties which influence stiffness, it is reasonable to conclude that the materials and thicknesses taught by Glenton would possess stiffnesses which satisfy the instantly claimed relationship.
Claim 12 includes the same limitations as claim 1 with an additional step of applying the flap device to a package. This step is taught by Glenton because the resealable flap is applied to a package (30) (See Figures 3a and 3b and their descriptions).
Regarding claim 13, Glenton teaches that a perforated cover may be present on an opening of the package, the cover being present under the flap portion as claimed (See page 7, lines 14-20).
Claim 16 includes the same limitations as claim 6 and is rejected for the same reasons detailed above.
Claim 17 includes the same limitations as claims 1 and 6 but does not require the limitation “behind which is a rear region of the flap device” of claim 1. As such, claim 17 is rejected for the same reasons detailed above with respect to claims 1 and 6.
Claims 18-19 include the same limitations as claims 2-3 and are rejected for the same reasons detailed above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glenton (GB 2534958) in view of Konicke (EP 2202176) as applied to claim 1 above, and further in view of Rodon (US 2016/0176572).
Glenton and Konicke combine to teach a method of making a resealable flap for a container, as detailed above. Konicke teaches a step of unrolling a roll of continuous base material with adhesive thereon, and applying a coating (40) to the base material to deactivate the adhesive at a location of the tab (See Figures; [0038]).
Glenton and Konicke do not expressly disclose providing a lower layer on a roll with a backing layer, separating the lower layer from the backing layer, applying an adhesive kill layer to parts of the lower layer, and reuniting the lower layer with the backing layer.
Rodon teaches a method of making a reusable closure system for packages, the method comprising providing a film and adhesive with a liner, separating the adhesive from the liner, applying a deactivation agent to the adhesive to render it inactive, and rejoining the adhesive with the liner (See Fig. 4; [0061]-[0063]). Regarding the printing step of claim 11, Rodon teaches that printing may be used to selectively apply the deactivation agent (See [0063]).
It would have been obvious to one of ordinary skill in the art to use the deactivation steps of Rodon in the method taught by the combination of Glenton and Konicke to achieve desired levels of adhesion at various positions on the flap.
Regarding the use of silicone as a release coating (i.e. deactivation agent) in claim 11, examiner is taking official notice that silicone is a well-known and conventionally used anti-adhesive material. It would have been immediately obvious to one of ordinary skill in the art at the time of filing that the adhesive deactivation agents taught by Rodon and Konicke would include silicone.

Response to Arguments
Applicant’s arguments, filed 11/10/2022, with respect to the rejection under 35 U.S.C. 112(b) based upon the use of the term “flexible” have been fully considered and are persuasive. The lower layer of flexible material must function as a hinge and be able to fold such that a resealable flap can open. Since this action defines the required flexibility of the lower layer, the recitation of “flexible” material that can perform this function is definite in scope. This rejection is withdrawn.
Conversely, the applicant’s arguments pertaining to the use of the term “stiff” have been considered but are not persuasive. Applicant argues that the term “stiff” would be understood by one of ordinary skill in the art. Examiner respectfully disagrees. While the term “stiff” is generally understood to mean “not easily bent”, such a term is relative. The term is not specifically defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication in the instant application what level of stiffness would meet this limitation.
Applicant’s arguments with respect to the rejections of claims 4, 7, 14, 17, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 3 under 25 U.S.C. 112(b) have been fully considered but are not persuasive. Applicant has amended the claim to recite “a line of the hinge region”. Since claim 1 has been amended to recite “a line of the hinge region”, the amendment to claim 3 now creates ambiguity as to whether the line recited in claim 3 is the same or different from that of claim 1, as detailed above.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 based on the combination of Gamundi Masque and Konicke have been considered but are moot, since the rejections in this Office action do not rely on such a combination. However since the Konicke and Glenton references are discussed in applicant’s arguments, Examiner will address the arguments specifically pertaining to these references where still applicable to the rejections above.
Applicant’s arguments generally focus only on the Konicke reference rather than its combination with other references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Konicke only teaches removal of a base layer rather than a top layer. This piecemeal analysis argues against the teachings of Konicke without considering the combination with Glenton. The Konicke reference utilizes a flexible top layer (30) and removes the thicker base layer (28) such that the flexible top layer can bend and form a hinge. When combined with Glenton, it would only make sense to remove the second layer of Glenton because the base layer is flexible and forms the hinge. While the Konicke references utilizes a slightly different arrangement of layers, the combination of Glenton and Konicke arrives at the instant invention.
Applicant argues that the slit of Konicke is “relatively narrow” and is not wide enough to form a flap which can stay open on its own. This argument is not commensurate with the scope of the claims, which make no mention of the width of the hinge. Also, it is clearly taught in the Glenton reference that the flap can stay open under its own weight (See page 10, lines 11-17). In the proposed combination, one of ordinary skill in the art would remove an adequate amount of material to keep this advantageous feature of Glenton.
Applicant also argues that the hinge of Konicke is “pinched” and that the present invention has a “relatively large radius of curvature” that cannot be achieved by Konicke. These arguments are not commensurate with the scope of the claims, which make no mention of pinching (or a lack thereof) or a radius of curvature of the hinge.
Applicant argues that Konicke fails to teach curly cuts when extend only through a bottom layer as claimed. This piecemeal analysis of the rejection looks at Konicke in isolation rather than in combination with Glenton. Glenton teaches curly cuts extending only through a bottom layer as claimed.
Applicant argues that Glenton fails to teach the removal step as claimed. This is not persuasive because the applicant relies on the Konicke reference to teach such a step.
Applicant also argues that Glenton fails to teach the step of “forming a cut through both layers to form a flap portion…wherein the cut continues in the lower layer rearwardly beyond a line of the hinge region”. Examiner respectfully disagrees, as the cut (29) of Glenton is formed in this exact manner, as can most clearly be seen in Figure 2 and its description.
Applicant’s arguments with regard to the Rodon reference are moot, as they only pertain to supposed deficiencies in the combination of Gamundi Masque and Konicke.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746